DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11, 13, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrando (ES 2142229 B1).
Regarding claim 1, Ferrando discloses a chilled beam (air conditioning unit 5, the air conditioning unit has evaporator pipes that is cooled to cool the air), comprising:
a body (casing 1 and base 2) of the chilled beam (5) including a first side (left side) and a second side (right side) opposite to the first side;
a first mounting bracket (claw 16 with end 18) coupled to the first side (left) and configured to rotate against a first bias (a spring force away from left side of casing 1) of the first mounting bracket and in response to a first force against the first mounting bracket (the claw 16 flex towards the casing 1 when the unit is inserted into the false ceiling, see paragraph 0029 of the translation); and
a second mounting bracket (claw 17 with end 19) coupled to the second side (right) and configured to rotate against a second bias (a spring force away from second 
Regarding claim 2, Ferrando further discloses wherein the first mounting bracket (claw 16) is configured to rotate against the first bias in a first circumferential direction (the claw 16 rotates in counter clockwise direction about the top bent of the claw 16) between a first deployed position (relaxed position of Fig. 1) and a first retracted position in response to the first force (flexed position when the unit 5 is inserted), and wherein the second mounting bracket (claw 17) is configured to rotate against the second bias in a second circumferential direction (the claw 16 rotates in clockwise direction about the top bent of the claw 17) between a second deployed position (relaxed position of Fig. 1) and a second retracted position in response to the second force (flexed position when the unit 5 is inserted).
Regarding claim 3, Ferrando further discloses wherein the first circumferential direction is opposite to the second circumferential direction (claw 16 rotates counterclockwise and claw 17 rotates clockwise).
Regarding claim 4, Ferrando further discloses wherein the first mounting bracket is configured to resist a first upward force exerted by a first strut (rods 13 on left side) on which the chilled beam is configured to be mounted, and wherein the second mounting bracket is configured to resist a second upward force exerted by a second strut (rods on second side) on which the chilled beam is configured to be mounted (the claws 16 and 17 are configured or made to resist the upward force of the rods 13, i.e. 
Regarding claim 8, Ferrando further discloses wherein the body comprises a plenum body (casing 1 of the assembly of casing 1 and base 2) in which a plenum flow path is disposed (the air flow path within the casing 1, see air inlet grilles 24 and air outlet grilles 25 of base 2 in Fig. 3 to allow circulation of air in casing 1), and wherein the first mounting bracket and the second mounting bracket are coupled to the plenum body (see Fig. 1).
Regarding claim 11, Ferrando further discloses wherein the first mounting bracket comprises a first mounting surface (an arm of the claw 16 mounted on the casing 1) and the second mounting bracket comprises a second mounting surface (an arm of the claw 17 mounted on the casing 1), and wherein the first mounting surface and the second mounting surface are configured to extend parallel to each other while the first mounting bracket and the second mounting bracket are in a deployed position (the arms of the claws 16 and 7 are parallel to each other on the vertical sides of the casing 1).
Regarding claim 13, Ferrando (Figs. 1-3) discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first mounting strut (support 15 on left side);
a second mounting strut (support 15 on right side); and
a chilled beam (air conditioning unit 5, the air conditioning unit has evaporator pipes that is cooled to cool the air) including a first rotatable mounting bracket (claw 16, with rotatable end 18) disposed on a first side (left side) of the chilled beam and 
Regarding claim 16, Ferrando further discloses a plurality of threaded rods (threaded rods 13) configured to suspend the first mounting strut and the second mounting strut from a mounting wall (ceiling 4, see Fig. 1).
Regarding claim 20, Ferrando further discloses wherein the chilled beam comprises a plenum (inside casing 1) having a plenum flow path (air flow path) defined within a plenum body (casing 1), wherein the first mounting bracket is mounted to the plenum body on the first side of the chilled beam (the left side), and wherein the second mounting bracket is mounted to the plenum body on the second side of the chilled beam (the right side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Backham (GB 2561581 A).
Regarding claim 5, Ferrando fails to disclose wherein the first mounting bracket comprises a first flange configured to contact the first side of the body to resist the first upward force, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the body to resist the second upward force.
Backham (Fig. 2-3) discloses wherein the mounting bracket (10) comprises a flange (reinforcing angles 30) configured to contact the side of the body (plate body) to resist the upward force (that resist further bending of the bracket 10 about the hinge line 14).
Therefore, the flange taught in Backham may be provided in the claws 16 and 17 of Ferrando to resist further bending of the ends 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first mounting bracket comprises a first flange configured to contact the first side of the body to resist the first upward force, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the body to resist the second upward force in Ferrando in view of Backham in order to provide a support of the claws on the casing 1 to prevent failure at the bends of the claws 16 and 17.
Regarding claim 19, Ferrando fails to disclose wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the 
As shown in claim 5 above, Backham (Fig. 2-3) discloses wherein the mounting bracket (10) comprises a flange (reinforcing angles 30) configured to contact the side of the body (plate body) to resist the upward force (that resist further bending of the bracket 10 about the hinge line 14).
Therefore, the flange taught in Backham may be provided in the claws 16 and 17 of Ferrando to resist further bending of the ends 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the chilled beam to prevent rotation of the second mounting bracket beyond the deployed position in Ferrando in view of Backham in order to provide a support of the claws on the casing 1 to prevent failure at the bends of the claws 16 and 17.
Claims 6, 7, 14, 15, 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666).
Regarding claim 6, Ferrando fails to disclose wherein the first mounting bracket configured to support a weight of the first mounting bracket via the first bias (the claw 16 supports the a/c unit 5 through the elasticity of the claw 16), and to enable the first 
Ferrando fails to disclose the first mounting bracket comprises a hinge.
Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10.
The claw and hinge structure in both Ferrando and Randall are structures to secure an item on a wall or a support. The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. Therefore, the spring loaded hinge may replace the claws 16 and 17 in Ferrando, with a bias away from the casing 1. Also note that the hinge may also include lugs 78 so that the rotation of the hinge can be limited to a certain angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first mounting bracket comprises a hinge in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Regarding claim 7, Ferrando as modified further discloses wherein the hinge comprises a spring including a spring force configured to exert the first bias (the modified Ferrando includes a spring having bias away from the casing 1).
Regarding claim 14, Ferrando fails to disclose wherein

a second hinge of the second mounting bracket, wherein the second hinge is configured to enable rotation of the second rotatable mounting bracket between the deployed position and the retracted position, in response to a second downward force on the second mounting bracket by the second mounting strut.
As noted in claim 6 above, Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10. 
The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. The spring loaded hinge may replace the claws 16 and 17 in Ferrando, with a bias away from the casing 1. Lugs 78 may be included so that the rotation of the hinge can be limited to a certain angle.
Therefore, the hinge connecting the end 18 is configured to enable rotation of the first rotatable mounting bracket between the deployed position (relaxed position of Fig. 1) and a retracted position (flexed position), in response to a first downward force on the first mounting bracket by the first mounting strut (when the unit 5 is inserted and the end 18 rotates toward the casing 1 by a downward force); and the hinge connecting the end 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first hinge of the first mounting bracket and a second hinge of the second mounting bracket in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Regarding claim 15, Ferrando as modified further discloses a first spring configured to exert a first spring-force to bias the first mounting bracket toward the deployed position and away from a retracted position; and a second spring configured to exert a second spring-force to bias the second mounting bracket toward the deployed position and away from the retracted position (the modified Ferrando includes springs provided to rotate ends 18 and 19 and they have bias away from the casing 1).
Regarding claim 21, Ferrando (Figs. 1-3) discloses a chilled beam installation assembly, comprising:
a mounting strut (support 15 on left side); and
a rotatable mounting bracket (claw 16 with end 18) coupled to a chilled beam side wall (left side of casing 1) and configured to enable rotation of the rotatable mounting bracket relative to the chilled beam side wall between a retracted position in which the rotatable mounting bracket is not configured to sit on the mounting strut (flexed position when the unit 5 is inserted where the end 18 is below the end 20 of 
Ferrando fails to disclose a rotatable mounting bracket having a hinge.
Please see the rejection of claim 6 for the modification of the claw 16 into a hinge as taught by Randall.
Regarding claim 22, Ferrando as modified further discloses:
an additional mounting strut (support 15 on right side); and
an additional rotatable mounting bracket (claw 17 with end 19) coupled to an additional chilled beam side wall (right side of casing 1) and configured to enable rotation of the additional rotatable mounting bracket relative to the additional chilled beam side wall between the retracted position (flexed position when the unit 5 is inserted where the end 19 is below the end 20 of support 15) and the deployed position (on end 20 of support 15 in relaxed position of Fig. 1).
Ferrando fails to disclose an additional rotatable mounting bracket having an additional hinge.
Please see the rejection of claim 6 for the modification of the claw 17 into a spring loaded hinge as taught by Randall.
Regarding claim 23,
Regarding claim 25, Ferrando as modified further discloses wherein the chilled beam side wall and the additional chilled beam side wall (left and right side of casing 1) define a plenum box (casing 1) having a plenum flow path therein (the air flow path within the casing 1).
Regarding claim 26, Ferrando as modified further discloses wherein the rotatable mounting bracket is spring-loaded such that a spring force causes the deployed position and resists the retracted position (see the modification in claims 6 above, the claws are modified into a spring loaded hinge having a bias away from casing 1 and resists rotation towards casing 1).
Regarding claim 27, Ferrando as modified further discloses comprising a spring (coil spring 64 of Randall) disposed about the hinge of the rotatable mounting bracket (about the hinge barrel 60 of Randall), wherein the rotatable mounting bracket is spring-loaded via the spring (the end 18 is spring loaded by the spring in the hinge of Randall).
Regarding claim 28, Ferrando as modified further discloses wherein the rotatable mounting bracket comprises a flange (lugs 78 of Randall) configured to contact the chilled beam side wall to resist the spring force while the rotatable mounting bracket is in the deployed position (the lugs 78 of Randall rests on the surface of casing 1 to resist further rotation of the end 18).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A).
Regarding claim 9, Ferrando fails to disclose wherein a third mounting bracket coupled to the first side of the body and configured to rotate against a third bias of the third mounting bracket in response to a third force against the third mounting bracket; 
Oishi (see Figs. 2 and 5) discloses two mounting brackets provided on one side of an a/c body 1; and another two mounting brackets provided on opposite side of the a/c body 1.
Therefore, it is obvious to one of ordinary skill in the art to duplicate the claws 16 and 17 so that the casing 1 has two claws 16 on the left side; and two claws 17 on the right side. As a result, a third mounting bracket (second claw 16 on left side) coupled to the first side of the body and configured to rotate against a third bias of the third mounting bracket in response to a third force against the third mounting bracket (the second claw 16 rotates in the way as the first claw 16 on left side); and a fourth mounting bracket (second claw 17 on right side) coupled to the second side and configured to rotate against a fourth bias of the fourth mounting bracket in response to a fourth force against the fourth mounting bracket (the second claw 17 rotates in the way as the first claw 17 on right side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third mounting bracket and a fourth mounting bracket as set forth in claim 9 in Ferrando as taught by Oishi in order to stabilize the fixation on four corners of the a/c unit 5.
Regarding claim 10, Ferrando fails to disclose a first post-mount fastener configured to extend through the first mounting bracket and into the first side of the body 
Oishi (Fig. 4) discloses a first post-mount fastener (screws 11) configured to extend through the first mounting bracket (3) and into the first side of the body of the chilled beam (a vertical side of a/c body 1). 
Accordingly, the screws 11 may be provided in the claws 16 and 17 to fix the claws onto the casing 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first post-mount fastener configured to extend through the first mounting bracket and into the first side of the body of the chilled beam; and a second post-mount fastener configured to extend through the second mounting bracket and into the second side of the body in Ferrando as taught by Oishi in order to fix the claws 16 and 17 onto the surface of the casing 1.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oliver (US Patent No. 8,453,790).
Regarding claim 12, Ferrando fails to disclose wherein the chilled beam comprises water coils configured to receive cooled or heated water.
Oliver discloses the chilled beam (heating and cooling section 22) comprises water coils (chill and heated water coils 28 and 29) configured to receive cooled or heated water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chilled beam comprises water coils configured to receive cooled or heated water in Ferrando as taught by Oliver .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Sharp (US Patent No. 4,499,166).
Regarding claim 17, Ferrando fails to disclose a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut.
Sharp (Fig. 2) disclose a cross-bracket (16) configured to engage the first mounting strut (14 on front side of the fixture 21) and the second mounting strut (14 on back side of the fixture 21) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 16 fixes the distance between the brackets 14 so that the fixture hangs on the brackets 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut in Ferrando as taught by Sharp in order to prevent undesired movement of the supports 15.
Regarding claim 18.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666) as applied to claim 21 above, and further in view of Sharp (US Patent No. 4,499,166).
Regarding claim 24, Ferrando fails to disclose a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut.
As noted in claim 17 above, Sharp (Fig. 2) disclose a cross-bracket (16) configured to engage the first mounting strut (14 on front side of the fixture 21) and the second mounting strut (14 on back side of the fixture 21) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 16 fixes the distance between the brackets 14 so that the fixture hangs on the brackets 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut in Ferrando as taught by Sharp in order to prevent undesired movement of the supports 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763